Citation Nr: 1417054	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  13-03 489A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than December 15, 2010, for the grant of service connection for a right inguinal hernia.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant, spouse & daughter


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel

INTRODUCTION

The Veteran served on active duty from February 1944 to May 1946.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in January 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, granting service connection for a right inguinal hernia and assigning a 60 percent evaluation therefor, effective from December 15, 2010.  

Pursuant to his request, the Veteran was afforded a videoconference hearing before the Board in March 2014.  A transcript of that proceeding is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The record reflects that, following the Veteran's discharge from service in May 1946, he submitted a claim to VA in April 1949 for entitlement to service connection for continuing abdominal distress due to unsuccessful inservice hernia operations.  This was followed by the RO's May 1949 request that he submit a medical statement from his family physician setting forth the date of any examination, the diagnosis made, and the treatment prescribed.  In the absence of any reply, the RO advised the Veteran in August 1949 that he had failed to submit medical evidence showing his present physical condition in support of his claim and that unless that evidence was submitted within 30 days, it may be necessary to enter a disallowance of his claim.  This was followed by the RO's adjudication in September 1949 of his pending claim, in which much of the foregoing was outlined and that the claim was to be rated on the basis of the evidence on file to date, which was noted to include surgical reports indicating right inguinal hernia surgery in service and a physical examination at service discharge showed only a healed, non-symptomatic right inguinal scar.  

Written notice of the September 1949 action and the Veteran's appellate rights was furnished to him at his address of record in September 1949 correspondence and no appeal as to that rating action was received by VA within the one-year period following the date of that notice.  This was followed by receipt by VA in December 2010 of the Veteran's claim for service connection for a right inguinal hernia, which was accompanied by private medical evidence indicating the existence of a right inguinal hernia since at least 1986 and which prompted VA to seek an opinion from a VA medical professional who linked the Veteran's right inguinal hernia to service.  Service connection for a right inguinal hernia was then established by a rating decision in January 2012, effective from the date of claim in December 2010.  

At his March 2014 hearing, the Veteran initially raised questions involving clear and unmistakable error (CUE) in the rating decision of September 1949, establishing service connection for a surgical scar from a right inguinal hernia and granting a 0 percent rating therefor.  He further alleged in the first instance that claims for service connection for a right inguinal hernia and its rating remained pending and unadjudicated from the time of entry of the September 1949 determination.  These matters were not previously developed or adjudicated by the RO and must be addressed prior to the Board's review of this case.  

Notice is taken that, in general, decisions of the agency of original jurisdiction (the RO) or by the Board that are not appealed within in the prescribed time period are final in the absence of CUE.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2013).  Where the evidence establishes CUE, the prior decision will be reversed or amended.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a) (2013). 

Notice is taken that once a decision assigning an effective date has become final, a claimant may not properly file, and VA has no authority to adjudicate, a freestanding earlier effective date claim in an attempt to overcome the finality of an unappealed RO decision.  See Rudd v. Nicholson, 20 Vet. App. 296, 299 (2006).  Underlying that concept is the premise that to allow such claims to be advanced and adjudicated would vitiate the rule of finality.  Id.  Although there are exceptions to the rule of finality and application of res judicata within the VA adjudication system, a new and distinct claim for an earlier effective date is not one of the recognized statutory exceptions to finality.  See Rudd, 20 Vet. App. at 300; see also DiCarlo v. Nicholson, 20 Vet. App. 52, 56-57 (2006) (discussing the types of collateral attacks authorized to challenge a final decision by the Secretary); 38 C.F.R. § 20.1104 (2013). 

An allegation of CUE, if applicable or valid and properly pleaded, is one such permissible collateral attack.  CUE claims are not conventional appeals, but rather are requests for revision of previous decisions.  A claim based on CUE is fundamentally different from any other kind of action in the VA adjudicative process.  Livesay v. Principi, 15 Vet. App. 165 (2001).  A litigant alleging CUE is not pursuing a claim for benefits, but rather is collaterally attacking a final decision. Id. at 178-9.  Moreover, that litigant has the burden of establishing such error on the basis of the evidence then of record.  Id.   

If a claimant wishes to reasonably raise a claim of CUE, there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error that, if true, would be CUE on its face, persuasive reasons must be given as to why one would be compelled to reach the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the alleged error.  Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999), cert. denied, 528 U.S. 967 (1999); Fugo v. Brown, 6 Vet. App. 40 (1993).  Even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, clear and unmistakable.  Id. at 43-44.  If the error alleged is not the type of error that, if true, would be CUE on its face, if the claimant is only asserting disagreement with how the RO evaluated the facts before it, or if the claimant has not expressed with specificity how the application of cited laws and regulations would dictate a "manifestly different" result, the claim must be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law.  Luallen v. Brown, 8 Vet. App. 92 (1995); Caffrey v. Brown, 6 Vet. App. 377, 38 1994).  Further, the VA's failure in the duty to assist cannot constitute CUE.  See Cook v. Principi, 318 F.3d 1334, 1346 (Fed. Cir. 2003).

The U.S. Court of Appeals for Veterans Claims (Court) has propounded the following three-pronged test to determine whether CUE is present in a prior determination:  (1) Either the correct facts, as they were known at the time, were not before the adjudicator (that is, more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied; (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made;" and (3) a determination that there was CUE must be based on the record and law which existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).

Remand is required to permit the Veteran to assert in detail what is CUE claim(s) entail and on what basis there is alleged to be a pending unadjudicated claim for service connection for a right inguinal hernia to his original claim for VA compensation in April 1949.  As well, he offered hearing testimony that he attempted to refile for service connection for a right inguinal hernia on multiple occasions following the submission of his initial claim in 1949 and prior to entry of his December 2010 claim, but it remains unclear whether any such attempt was through contact with VA personnel or non-VA personnel, such as representatives of veterans' service organizations.  In addition, the virtual VA claims folder indicates that additional VA treatment records were added to the file in August 2013 which had been compiled from 2011 to 2013, but which were not referenced or reviewed by the RO in the statement of the case of January 2013 and no subsequent decisional document is indicated.  Remand for clarification and to ensure full consideration of all applicable evidence is deemed necessary.  

Accordingly, this case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran must be contacted in writing and informed that he must set forth each and every CUE of fact and/or law in the rating decision of September 1949 and why the outcome(s) would have been manifestly different but for the claimed legal and/or factual errors.  He should also be asked to particularize his allegation that an unadjudicated claim for service connection for a right inguinal hernia has remained pending since 1949, to include on what basis he alleges that any claim for residuals of a right inguinal hernia was not adjudicated in the rating decision of September 1949.  

2.  The Veteran should also be advised in writing to submit whatever evidence he has in his possession as to any attempt on his part to file a claim with VA for service connection for a right inguinal hernia subsequent to April 1949, to include his reported testimony as to contact he had with various individuals within in and outside of veterans' service organizations, including any specific VA personnel, relating to those efforts.  He should be asked to specify whether he submitted any such claim to VA during the period after April 1949 and prior to his December 2010 submission to VA.  

3.  Thereafter, fully develop and adjudicate any and all CUE claims advanced, as well as the allegation of a pending unadjudicated claim for service connection for a right inguinal hernia dating to 1949.  This should be followed by a readjudication of the appellant's claim for an effective date earlier than December 15, 2010, for service connection for a right inguinal hernia.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case and an appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review. 

The appellant need take no action until otherwise notified.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose of this remand is to obtain additional procedural and evidentiary development.  No inference should be drawn regarding the final disposition of the claim(s) in question as a result of this action. 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



